DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species XVI (Claims 26 and 29-32) in the reply filed on 06/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 2-25, 27-28, and 33-43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.

Claim Status
Claims 2-25, 27-28, and 33-43 withdrawn from further consideration as being drawn to a nonelected species.
Claims 1-46 are pending.

Claim Objections
Claims 31-32 and 44 are objected to because of the following informalities:  

Claim 31 recites “an List Appliances command” which appears to be a misspelling of “a List Appliances command”.

Claim 32 recites “transmitting changed keyword” which appears to be a misspelling of “transmitting a changed keyword”.

 Claim 44 recites “a processor configured to associating” which appears to be a misspelling of “a processor configured to associate”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26, 29-32, and 44-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 44-46, the term “said biometrical parameters” lacks proper antecedent basis as there are no “biometrical parameters” being first introduced prior to such recitation.

Regarding Claim 26, the term “the voice response” lacks proper antecedent basis as there is no “voice response” being first introduced prior to such recitation.

Regarding Claim 29, the terms “the default name” and “the intended voice command” all lack proper antecedent basis as there are no “default name” and/or “intended voice command” being first introduced prior to such recitations.  Additionally, it is unclear as to whether the term “said command” refers to “a voice command beginning with the default name”, or to “a voice command from said user”, or to both.

Regarding Claim 30, the term “its voice recognition layer” renders the claim indefinite as there is no prior recitation in the claim of the new appliance containing “a voice recognition layer”.  Additionally, it is unclear as to whether the term “said voice” refers to “a voice recognition command”, or to a “voice input”, or to both.  Additionally, the term “said voice data” lacks proper antecedent basis as there is no “voice data” being first introduced prior to such recitation.  Additionally, it is unclear as to whether the term “said command” refers to “a voice recognition command”, or to “a voice command”, or to both. 

Regarding Claim 31, the terms “the default name” and “the intended voice command” all lack proper antecedent basis as there are no “default name” and/or “intended voice command” being first introduced prior to such recitations.  

Regarding Claim 32, the terms “the default name” and “the intended voice command” all lack proper antecedent basis as there are no “default name” and/or “intended voice command” being first introduced prior to such recitations.  Additionally, it is unclear as to whether the term “said command” refers to “a voice command”, or to “an intended voice key word change command”, or to both.   

Regarding Claims 26 and 29-32, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 1, and their limitations do not overcome the indefiniteness issues of their parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bragagnini et al. (US Patent Application Publication No. 2011/0109431).

As per Claim 46, Bragagnini et al. disclose in a wireless controller for a smart new appliance, useful for communicating wirelessly with a registered mobile device over a mobile network and short range communication (SRC) network and for communicating, controlling, monitoring wirelessly with at least one of its household device/auto accessory device over a short range communication (SRC) network (¶0067, 0071), the method comprising: 
receiving at a first new appliance a biometric command and its associated data from at least one of its household or auto accessory devices while detecting the presence of a registered mobile device within its vicinity (¶0021, 0036, 0083); and 
associating said biometrical parameters with a user (¶0021, 0036, 0080).

Regarding Claims 1 and 44-45, the claims have limitations similar to those recited in Claim 46, and are rejected for the same reasons of anticipation following the same rationale discussed above by Bragagnini et al. (as applied to Claim 46) [Note that P0067, 0070, 0081, 0083 describe the transmission/reception modules and P0070, 0088-0089 describe the controller/microcontroller modules].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 29-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragagnini et al., as applied to claims 1 and 44-46 above, in view of Harwood et al. (US PGPUB 2005/0143134).

As per Claim 26, Bragagnini et al. teach the method of claim 1 (as described above).

Bragagnini et al. fail to teach further comprising: receiving at the new appliance a command from a registered mobile device which receives said command from its user’s voice command, translating at the new appliance said command and transmitting the translated command to at least one device associated with the new appliance; and transmitting at the new appliance the voice response to the registered mobile device.
However, Harwood et al. teach a vehicular hands-free telephone system in which there is provided receiving at the new appliance a command from a registered mobile device which receives said command from its user’s voice command (P0032, 0038), translating at the new appliance said command and transmitting the translated command to at least one device associated with the new appliance (P0032, 0034, 0038); and transmitting at the new appliance the voice response to the registered mobile device (P0032, 0038, 0044, 0058, 0060-0061).
Bragagnini et al. and Harwood et al. are analogous art because they both disclose mobile device communication systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method (as taught by Bragagnini et al.) with reception, translation, and transmission of voice commands and responses (as taught by Harwood et al.) for added convenience and safety (Harwood et al. P0004).

As per Claim 29, Bragagnini et al. teach the method of claim 1 (as described above).

Bragagnini et al. fail to teach further comprising: receiving at the new appliance a voice command beginning with the default name associated with the new appliance from a user along with a signal from a registered mobile device and registering said voice command as the intended voice command; receiving at the new appliance a voice command from said user and transmitting said command to the at least one household appliance associated with the new appliance, to a vehicle and or at least to one accessory associated with the new appliance; and generating at the new appliance a voice response to said user.
However, Harwood et al. teach a vehicular hands-free telephone system in which there is provided receiving at the new appliance a voice command beginning with the default name associated with the new appliance from a user along with a signal from a registered mobile device and registering said voice command as the intended voice command (P0032, 0037-0038, 0042); receiving at the new appliance a voice command from said user and transmitting said command to the at least one household appliance associated with the new appliance, to a vehicle and or at least to one accessory associated with the new appliance (P0032, 0037-0038, 0042); and generating at the new appliance a voice response to said user (P0044, 0058, 0060-0061).
Bragagnini et al. and Harwood et al. are analogous art because they both disclose mobile device communication systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method (as taught by Bragagnini et al.) with reception, translation, and transmission of voice commands and responses (as taught by Harwood et al.) for added convenience and safety (Harwood et al. P0004).

As per Claim 30, Bragagnini et al. teach the method of claim 1 (as described above).

Bragagnini et al. fail to teach further comprising: receiving at the new appliance a voice recognition command from a registered mobile device; receiving at the new appliance voice input from the user and processing said voice through its voice recognition layer; associating at the new appliance said voice data from said mobile device with its owner; receiving at the new appliance a voice command from said mobile device and transmitting said command to the at least one household appliance associated with the new appliance, to a vehicle and or at least to one accessory associated with the new appliance; and generating at the new appliance a voice response to said mobile device.
However, Harwood et al. teach a vehicular hands-free telephone system in which there is provided receiving at the new appliance a voice recognition command from a registered mobile device (P0032, 0037-0038, 0042); receiving at the new appliance voice input from the user and processing said voice through its voice recognition layer (P0032, 0037-0038, 0042, 0044, 0058, 0060-0061); associating at the new appliance said voice data from said mobile device with its owner (P0044, 0058, 0060-0061); receiving at the new appliance a voice command from said mobile device and transmitting said command to the at least one household appliance associated with the new appliance, to a vehicle and or at least to one accessory associated with the new appliance (P0032, 0037-0038, 0042); and generating at the new appliance a voice response to said mobile device (P0032, 0038, 0044, 0058, 0060-0061).
Bragagnini et al. and Harwood et al. are analogous art because they both disclose mobile device communication systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method (as taught by Bragagnini et al.) with reception, translation, and transmission of voice commands and responses (as taught by Harwood et al.) for added convenience and safety (Harwood et al. P0004).

As per Claim 32, Bragagnini et al. teach the method of claim 1 (as described above).

Bragagnini et al. fail to teach further comprising: receiving at the new appliance a voice command beginning with the default name associated with the new appliance from a user along with a signal from a registered mobile device and registering said voice command as the intended voice command; receiving at the new appliance an intended voice key word change command from a user; and changing and transmitting changed keyword associated with said command in audio format.
However, Harwood et al. teach a vehicular hands-free telephone system in which there is provided receiving at the new appliance a voice command beginning with the default name associated with the new appliance from a user along with a signal from a registered mobile device and registering said voice command as the intended voice command (P0032, 0037-0038, 0042, 0064); receiving at the new appliance an intended voice key word change command from a user (P0064); and changing and transmitting changed keyword associated with said command in audio format (P0064).
Bragagnini et al. and Harwood et al. are analogous art because they both disclose mobile device communication systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method (as taught by Bragagnini et al.) with reception, translation, and transmission of voice commands and responses (as taught by Harwood et al.) for added convenience and safety (Harwood et al. P0004).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragagnini et al., as applied to claims 1 and 44-46 above, in view of Harwood et al. (US PGPUB 2005/0143134), and further in view of Rao et al. (US PGPUB 2014/0098247).

As per Claim 31, Bragagnini et al. teach the method of claim 1 (as described above).

Bragagnini et al. fail to teach further comprising: receiving at the new appliance a voice command beginning with the default name associated with the new appliance from a user along with a signal from a registered mobile device and registering said voice command as the intended voice command; receiving at the new appliance an List Appliances command in audio from a user; and transmitting at the new appliance a list of household appliances associated with the new appliance in audio format.
However, Harwood et al. teach receiving at the new appliance a voice command beginning with the default name associated with the new appliance from a user along with a signal from a registered mobile device and registering said voice command as the intended voice command (P0032, 0037-0038, 0042).
Bragagnini et al. and Harwood et al. are analogous art because they both disclose mobile device communication systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method (as taught by Bragagnini et al.) with reception, translation, and transmission of voice commands and responses (as taught by Harwood et al.) for added convenience and safety (Harwood et al. P0004).

But the combination of Braganini et al. and Harwood et al. outlined above fails to teach receiving at the new appliance an List Appliances command in audio from a user; and transmitting at the new appliance a list of household appliances associated with the new appliance in audio format.
However, Rao et al. teach receiving at the new appliance an List Appliances command in audio from a user; and transmitting at the new appliance a list of household appliances associated with the new appliance in audio format (P0005, 0021, 0023, 0030, 0116-0117).  
Bragagnini et al., Harwood et al., and Rao et al. are analogous art because they all disclose mobile device communication systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method (as taught by the combination of Bragagnini et al. and Harwood et al.) with a list of appliances (as taught by Rao et al.) for acquisition of device status information and remote control purposes (Rao et al. P0116).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US PGPUB 2014/0159877) discloses a Bluetooth controllable electrical appliance, comprising: a circuit substrate; a Bluetooth communication chip disposed on the circuit substrate, wherein the Bluetooth communication chip is compatible with a Bluetooth 4.0 or later protocol; a microcontroller disposed on the circuit substrate and electrically connected to the Bluetooth communication chip, for receiving a command from the external remote controller; an AC to DC circuit disposed on the circuit substrate; and one or more actuators selected from the group consisting of a motor, a heating coil, resistor or transistor, and a combination thereof.
Ricci (US PGPUB 2013/0204466) discloses a microprocessor executable remote control module operable to receive, via a remote node, a command from a vehicle owner to configure and/or alter and/or determine a state of a selected vehicle component and, when the vehicle owner is authenticated successfully by the remote control module, to configure and/or alter and/or determine a state of the selected vehicle component.
Zaid et al. (US PGPUB 2011/0112969) disclose a vehicle access control platform. In various embodiments, a vehicle reservation from a wireless communication device is received, the vehicle reservation is authenticated, and access to the vehicle is provided after authenticating the vehicle reservation. In various embodiments, a system for vehicle access control includes a vehicle access control component that is configured to provide access to a vehicle and a communication interface for communication with a wireless communication device, a communication interface for communication with a wireless communication device. Access to the vehicle is provided when a vehicle reservation is received from the wireless communication device.
Packham et al. (US PGPUB 2009/0163140) disclose a remote access and control system for remotely controlling a wide variety of devices using an application installed in a cell phone in conjunction with a control module in communication with the cell phone and the device(s). A portal-based access and control system is also disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685